Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.  
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an anhydrous mixed powder of mixed granule.
Group II, claim(s) 10, drawn to a method of washing glassware.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an anhydrous mixed powder or mixed , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of 
During a telephone conversation with Thomas Deibert on December 9, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/153668 in view of Letzelter et al (US 2016/0222324) and Heinzman et al (US 5,565,556).

‘668 does not teach the use of an oxidized maltodextrin, a phosphonate, or a granular/powder composition containing an oxidized maltodextrin, an amino acid based builder, an additional builder, bleach activator, a surfactant, a phosphonate, an enzyme, and the other requisite components of the composition in the specific amounts as recited by the instant claims.    
Heinzman et al teach starch which is oxidized in a controlled manner, wherein the starch is useful in detergent compositions as a dispersant, builder, and cleaning auxiliary.  See Abstract.  The oxidized starch has a molecular weight of from 500 to about 60,000, at least 60 mole percent of the C6 position of the starch glucoside units are oxidized to carboxyl groups, from about 5 to about 40 mole percent of the C2-C3 positions are oxidized to carboxyl groups, etc.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxidized maltodextrin in the composition taught by ‘668, with a reasonable expectation of success, because Heinzman et al teach the use of oxidized maltodextrin which is the same as recited by the instant claims in a similar composition as a builder material and further, ‘668 teaches the use of a wide variety of builder materials in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use HEDP in the composition taught by ‘668, with a reasonable expectation of success, because Letzelter et al teach that the use of HEDP in a similar composition provides crystal growth inhibition properties and further, such properties would be desirable in the compositions taught by ‘688.  
.    
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Letzelter et al (US 2016/0222324) in view of  Heinzman et al (US 5,565,556).
Letzelter et al are relied upon as set forth above.  Letzelter et al do not teach the use of an oxidized maltodextrin or a granular/powder composition containing an oxidized maltodextrin, an amino acid based builder, an additional builder, bleach activator, a surfactant, a phosphonate, an enzyme, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Heinzman et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxidized maltodextrin in the composition taught by Letzelter et al, with a reasonable expectation of success, because Heinzman et al teach the use of oxidized maltodextrin which is the same as recited by the instant 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a granular/powder composition containing an oxidized maltodextrin, an amino acid based builder, an additional builder, bleach activator, a surfactant, a phosphonate, an enzyme, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Letzelter et al in view of Heinzman et al suggest a granular/powder composition containing an oxidized maltodextrin, an amino acid based builder, an additional builder, bleach activator, a surfactant, a phosphonate, an enzyme, and the other requisite components of the composition in the specific amounts as recited by the instant claims.    
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over   Letzelter et al (US 2016/0222324) in view of Heinzman et al (US 5,565,556) as applied to claims 1-5 and 7 above, and further in view of WO2016/153668.
Letzelter et al are relied upon as set forth above.  However, Letzelter et al do not teach the use of a filler such as sodium sulfate in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
‘668 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium sulfate as a filler in the composition taught by Letzelter et al, with a reasonable expectation of success, because ‘668 .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over   WO2016/153668 in view of Letzelter et al (US 2016/0222324) and Heinzman et al (US 5,565,556); or Letzelter et al (US 2016/0222324) in view of Heinzman et al (US 5,565,556) as applied to the rejected claims above, and further in view of Buchanan et al (US 7,879,994).
‘668 and Letzelter et al are relied upon as set forth above.  However, neither reference teaches the inclusion of 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl as part of the oxidized maltodextrin as recited by the instant claims.  
	Buchanan et al teach cellulose ester interpolymers which have a number of end-use applications.  See Abstract.  In the oxidation of carbohydrates and polysaccharides, the vast majority of the methods use 4-oxo 2,2,6,6-tetramethylpiperidine as the common starting material.  See column 2, line 1 to column 4, line 30.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an oxidized maltodextrin including 2,2,6,6,-tetramethylpiperidinyloxy or 2,2,6,6-tetramethylpiperidine-1-oxyl in the composition taught by ‘668 or Letzelter, with a reasonable expectation of success, because Heinzman et al teach the use of oxidized maltodextrin which is the same as recited by the instant claims in a similar composition as a builder material, Letzelter et al or ‘668 teach the use of a wide variety of builder materials in general	, and further, Buchanan et .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/January 5, 2022